                        Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 1 of 7


AO 245B (Rev. 11/16) Judgment in a CriminalCase
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts
             UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                    V.


               AGUSTIN FRANCISCO HUNEEUS                                        Case Number: 1: 19 OR 10117                   -   7     -   IT

                                                                                USM Number:             25453-111

                                                                                 Jeremy M. Sternberg, William P. Keane, John A. Canale
                                                                                Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1

• pleaded nolo contendereto count(s)
  which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        OfTense Ended             Count
18 U.S.C. §§ 1349,               Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud                02/28/19                1

 1341, and 1346




       The defendant is sentenced as provided in pages 2 through                       of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant hasbeen found not guiltyon count(s)
• Count(s)                                              •   is   • are dismissed on the motion of the United States.

         It is ordered thatthe defendant mustnotify the United States attorney for thisdistrictwithin 30 days of anychange of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are fully paid. Ifordered topay restitution,
the defendant mustnotify the court and United States attorney of material changes in economic circumstances.
                                                                        10/4/2019
                                                                       Date of Imposition of Judgment




                                                                       Si^ature of Judge

                                                                                The Honorable Indira Taiwan]
                                                                                U.S. District Judge
                                                                       Name and Title of Judge


                                                                              /Df
                                                                       Date
                           Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 2 of 7


AO 24SB (Rev. 11/16) Judgment in Criminal Case
                         Sheet2 — Imprisonment
                                                                                                         Judgment — Page       of
DEFENDANT: AGUSTIN FRANCISCO HUNEEUS
 CASE NUMBER:                1: 19 CR 10117             - 7      - IT

                                                                 IMPRISONMENT

            Thedefendant is hereby committed to the custody of theFederal Bureau of Prisons to be imprisoned for a total
 term of:            5     month(s)




            The court makes the following recommendations to the Bureau of Prisons:

  The Courtrecommends Defendant be designated to a facility commensurate with his security level within 200 milesof San
  Francisco, CA.


     •      The defendant is remanded to the custody of the United StatesMarshal.

     •      The defendant shall surrender to the United States Marshal for this district:

            •   at                                  •     a.m.     •    p.m.    on
            •   as notified by the United States Marshal.

     0      The defendant shall surrender for service of sentence at theinstitution designated bytheBureau of Prisons:
            0   before 2 p.m. on        11/4/2019
            •   as notified by the United States Marshal.
            •   as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                           to


                                                        , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL




                                                                               By
                                                                                                    DEPUTY UNITED STATES MARSHAL
                        Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 3 of 7


AO 24SB (Rev. 11/16) Judgmentin a Criminal Case
                     Sheet3 — Supervised Release
                                                                                                       Judgment—Page     3    of
DEFENDANT: AGUSTIN FRANCISCO HUNEEUS
CASE NUMBER: 1: 19 CR 10117 - 7   - IT
                                                        SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:                          2   year(s)




                                                    MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfully possess a controlled substance.
        Youmustrefrain fromany unlawful use of a controlled substance. You mustsubmitto one drug testwithin 15daysof release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               ^ The above drug testingconditionis suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (check ifapplicable)
         0 You must cooperate in the collectionof DNA as directedby the probation officer, (check ifapplicable)
         • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the locationwhere you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 4 of 7


AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                        Sheet3A — Supervised Release
                                                                                              Judgment—Page                 of
DEFENDANT:             AGUSTIN FRANCISCO HUNEEUS
CASE NUMBER:                1: 19 CR 10117             - 7   - IT

                                        STANDARD CONDITIONS OF SUPERVISION
Aspart ofyour supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while onsupervision and identify the minimum tools needed byprobation
officers to keep informed, report to the courtabout, and bring about improvements in your conduct andcondition.
1.    You must report to theprobation office inthe federal judicial district where you are authorized to reside within 72hours ofyour
      release from imprisonment, unless the probation officer instructs youto reportto a different probation office or Mthina different time
      frame.
2.    After initially reporting to theprobation office, youwill receive instructions fi-om thecourt or theprobation officer about how and
      when you mustreportto the probation officer, and you mustreportto the probation officeras instructed.
3.    You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answertruthfullythe questionsasked by your probationofficer.
5.    You must live at a place approved by theprobation officer. If youplanto change where youlive or anything about your living
      arrangements (such as thepeople you live with), you must notify theprobation officer at least 10days before thechange. If notifying
      theprobation officer in advance is not possible dueto unanticipated circumstances, youmust notify theprobation officer within 72
      hours of becomingaware of a change or expected change.
      You must allow the probation officer to visit youat anytime at yourhome or elsewhere, andyou must permit theprobation officer to
      take any items prohibited by the conditions of yoursupervision thathe or she observes in plainview.
      You must work full time (at least30 hours perweek) at a lawful type of employment, unless the probation officer excuses youfrom
      doing so. If youdo not havefull-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If youplan to change where youwork or anything about yourwork (such as yourposition or yourjob
      responsibilities), you mustnotify the probation officer at least 10daysbefore the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, youmustnotify the probation officer within 72 hours of
      becoming aware of a change or expected change.
      Youmust not communicate or interact withsomeone you know is engaged in criminal activity. If youknow someone has been
      convicted of a felony, you mustnot knowingly communicate or interact withthat person without firstgetting thepermission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you mustnotify the probation officer within 72 hours.
10.   Youmust not own, possess, or haveaccess to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcementagency to act as a confidential human source or informantwithout
      first getting the permission of the court.
12.   If theprobation officer determines thatyou pose a risk to another person (including an organization), the probation officer may
      require you to notify the person aboutthe riskand you must comply with that instruction. The probation officermaycontact the
      person and confirm that you have notified the person about the risk.
13.   Youmustfollow the instructions of the probation officerrelated to the conditions of supervision.



U.S. Probation Office Use Only
A U.S.probation officer has instructed me on the conditions specified by the courtand hasprovided mewith a written copyof this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbationand Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                      Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 5 of 7

AO 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet3D— Supervised Release
                                                                                       Judgment—^Page        of
DEFENDANT: AGUSTIN FRANCISCO HUNEEUS
CASENUMBER:                                         "7   -IT

                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You are prohibited from incurring new credit chargesor opening additional lines ofcredit without the approval ofthe
   Probation Office while any financial obligations remain outstanding.
   2. You must provide the Probation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit ofthe U.S. Attorney's Office while any financial obligations remain outstanding.
   3. You must complete 500 hours ofcommunity service at an agency approved bythe Probation Office that directly serves
   students or their families.
                        Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 6 of 7

AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                                  Judgment — Page
 DEFENDANT: AGUSTIN FRANCISCO HUNEEUS
 CASE NUMBER:              1=      CR 10117           - 7         - IT
                                               CRIMINAL MONETARY PENALTIES

      The defendant must pay thetotal criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment*                       Fine                           Restitution
 TOTALS            $ 100.00                                                           $ 100,000.00


 •    The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case(A024SC) will be entered
      after such determination.


 •    The defendant must make restitution (including community restitution) to the following payees in theamount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                          Total Loss**                       Restitution Ordered         Priority or Percentage




                                                                                 I              • ci«r.


 TOTALS                                                                                       0.00         $




 •     Restitution amount ordered pursuant to plea agreement S

 n     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(0- All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       •    the interest requirement is waived for the        •       fine   •       restitution.

       •    the interest requirement for the      •    fine       •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                       Case 1:19-cr-10117-IT Document 519 Filed 10/07/19 Page 7 of 7

AO 245B(Rev. 11/16)   Judgment in a CriminalCase
                      Sheet 6 —Schedule of Payments
                                                                                                             Judgment — Page             of
DEFENDANT: AGUSTIN FRANCISCO HUNEEUS
CASE NUMBER:  1: 19 CR 10117 - 7   - IT


                                                       SCHEDULE OF PAYMENTS

Having assessed thedefendant's ability to pay, payment of thetotal criminal monetary penalties is dueas follows:
A     0    Lump sum payment of $         100.00                due immediately, balance due

           •    not later than                                     ,or
           0    in accordance with •        C,     •    D,    •     E, or     or F below; or

B     •    Payment tobegin immediately (may becombined with                 DC,         • D,or       • F below); or

C     •    Payment in equal                        (e.g., weekly,monthly, quarterly) installments of $                             over a period of
                          (e.g., months oryears), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Paymentin equal                         (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                          (e.g., months oryears), to commence                        (e.g., 30 or 60days) after release from imprisonmentto a
           term of supervision; or

E     n    Payment during theterm of supervised release will commence within              (e.g., 30 or 60 days) after release from
           imprisonment. Thecourtwillset thepayment planbased on an assessment of the defendant's ability to payat thattime; or
F     0    Special instructions regarding the payment of criminal monetarypenalties:
           Payment to be made within 30 days unless Defendant seeks, and the court approves, a repayment schedule.




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, except those payments made through theFederal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

Thedefendant shall receive creditfor all payments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




•     The defendant shall pay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     Thedefendant shall forfeit thedefendant's interest in thefollowing property to theUnited States:


Payments shallbe applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fineprincipal, (5)fine
interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including costof prosecution and courtcosts.
